DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 101
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 should have been rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites having a central database for having project information including status of actions, assigning and re-assigning actions to a plurality of users, receiving updates of the completed actions assigned to the users, updating the central database with the status of actions and providing reminder of the assigned actions to the users.
            The limitation of a central database(shared location) for having project information including status of actions, assigning and re-assigning actions to a plurality of users, receiving updates of the completed actions assigned to the users, updating the central database with the status of actions and providing reminder of the assigned actions to the users, are similar to the certain methods of organizing human activity other than having the recitation of a server having a non-transitory machine readable medium for storage, a database, a calendar, a program having access to a shared computer and an administration interface. Other than the recited elements of a server having a non-transitory machine readable medium for storage, a database, a calendar, a program having access to a shared computer and an administration interface, nothing in the claim element precludes the steps from being a method of organizing basic human activity and from practically being performed without a computer. The functionality of having a shared actions assignment/reassignment information to assign and reassign actions, updating the actions assignment with the updates from the user and reminding user about the actions in the context of project management as claimed encompasses having a manager/person performing project management with list of actions, assigning/reassigning the actions to the users based on workload, updating the action assignment as updates are received and reminding the users to complete their actions. Also the functions of assigning actions and updating action assignment in the context of this claim encompasses the user/manager listing and scheduling actions and keep track of action completion/status in a piece of paper or chart or white/black board visible to all in a business establishment and reminding employees to complete the assigned action. If a claim limitation, under its broadest reasonable interpretation, is an action of certain methods of organizing human activity, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claimed elements recite an abstract idea. This judicial exception is not integrated into a practical application.
 	The additional elements a server having a non-transitory machine readable medium for storage, a database, a calendar, a program having access to a shared computer and an administration interface is nothing more than a technological term for storing information and using generic computer/server to perform the claimed abstract idea using a generic computer elements. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fredell (US Patent No. 6,678,698) in view of Rousselle et al. (US Patent Application Publication No. 2005/0102607).
Regarding claims 1 and 13, Fredell discloses a workload tracking system comprising: a computer program that is encoded on a machine readable storage medium in a server, and is accessible by one or more client devices to utilize the functionality of the computer program including a connection with a calendar system  (see column 16 lines 12-14, Allow users to view a calendar that lists events such as meetings or teleconferences that have been scheduled for due diligence participants); and a central database for storing project information pertaining to a plurality of projects (see Abstract, The method allows for storing project-related information including project documentation in a database ), said project information including status of one or more actions associated with one or more project (see  Abstract, the posted plurality of project tasks is linkable to the database to retrieve project documentation that requires review by the selected project participants (see also Column 15 lines 18-20), Provide a project status overview that gives a user a snapshot of the project as it applies to them and their role in the process);  and an administration interface that is configured to provide the total workload of each system user to a system administrator, (see  the Network Service Provider administrator on project startup to allocate initial tasks and leverage historical information that the Network Service Provider may have archived from previously performed similar projects. They create new documents, access documents in the document vault, update the status of tasks, create and respond to issues, and otherwise interact with the system (see col. 3, lines 14-21); wherein a plurality of different system users are connected with said calendar system (see column 16 lines  12-14, allow users to view a calendar that lists events such as meetings or teleconferences that have been scheduled for due diligence participants), wherein one or more actions relating to certain of said projects are assignable to one or more of said system users (Column 15 lines 44-46, Provide the ability for a project manager to create, assign, and reassign task to project participants [system users]), and wherein said computer program updates said status in said database upon receipt of appropriate input from any system user assigned to an action (Column 15 lines 52-62, Provide capability for a user to see a list of their tasks and status changes, and a project manager to see all tasks and current task status); and providing said reminder message to the user for which the reminder message is generated (see col. 15, lines 30-36 and 55-60; provide notifications when user make responses to your issue and provide notifications that let users when tasks are overdue); wherein said project information comprises at least one workload indicator for each of said one or more actions, and wherein said administration interface is configured to allow the system administrator to reassign one or more actions so as to increase the total workload of one system user while decreasing the total workload of another system user (see col. 15, lines 20-67 and figures 4-5. Datafield allows for identifying the assignee of the task. Datafield allows for assigning a criticality level to the task, e.g., critical, normal, deal stopper, etc., Datafield allows for assigning a respective task status, such as not started, in process, completed, etc. Datafield allows for posting comments in connection with a task and the acquisition Provide the ability for a project manager to create, assign, and reassign tasks to project participants Provide a repository of standard task templates grouped by industry and by function Allow the project manager to select from a standardized list of questions to create and assign tasks to individuals on the project team Provide the capability for a user to see a list of their tasks with the task description, status, and due date); however, Ferdell fails to explicitly teach one or more reminder being directly generated be the system based on said project information.
Rousselle discloses one or more reminder being directly generated be the system based on said project information [see abstract, paras 0020 and figure 2; the reminder will be displayed, along with the name of the associated file and a variety of reminder options. These options include the ability to reschedule, delete, or delay the reminder, as well as the ability to launch or otherwise execute the associated file. The reminder editing dialog displays the name of the associated document in the task field. From the reminder editing dialog, the user may alter the reminder in a number of ways. The user may schedule the reminder as a recurring reminder by clicking the recurring task field and the document reminder system will poll the database in order to determine whether any reminders need to be activated]. It would have been obvious to one of ordinary skill in the art, having the teachings of Ferdell and Rousselle before him at the time the invention was made, to modify managing information used in task-oriented projects of Ferdell to include system for setting document-linked timed reminders, as taught by Rousselle. 
One would have been motivated to make such a combination in order to generate reminders tracking responses to the reminders about task due dates, events and documents through email and having a manager/person performing project management with list of actions, assigning/reassigning the actions to the users based on workload, updating the action assignment as updates are received and reminding the users to complete their actions.
Regarding claim 2, Ferdell discloses wherein said project information comprises at least one workload indicator for each of said one or more actions (see col. 3, lines 11-28).
Regarding claim 3, Ferdell discloses comprising an administration interface that is configured to provide the total workload of each system user to a system administrator (see col. 1, lines 22-41).
Regarding claim 4, Ferdell discloses wherein said administration interface is configured to allow the system administrator to reassign one or more actions so as to increase the total workload of one system user while decreasing the total workload of another system user (see col. 13, lines 10-38).
Regarding claim 5, Ferdell discloses wherein said administration interface is configured to provide the system administrator with an indication of whether a system user will be unavailable to perform one or more action that is assigned to the system user (see col. 12, lines 17-37).
Regarding claim 6, Ferdell discloses wherein the unavailability of the system user is
associated with the system user being out of the office for an extended period of time (see col. 13, lines 58-67).
	Regarding claim 7, Ferdell discloses wherein the unavailability of the system user is associated with the system user having one or more actions assigned to the system user that require more work time than the system user has available prior to a due date of the one or more actions (see col. 15, lines 15-67).
	Regarding claim 8, Ferdell discloses further comprising an administration interface that is configured to provide the total workload of a group of system users to a system administrator (see figures 1, 3).
	Regarding claim 9, Ferdell discloses wherein said administration interface is configured to allow the system administrator to remove one or more system users from the group of system users, said administration interface being further configured to allow the system administrator to reassign all actions of the one or more removed system users to the remaining system users in the group of system users (see col. 6, lines 27-40 and figure 2).
	Regarding claim 10, Ferdell discloses wherein said administration interface is configured to allow the system administrator to add one or more system users to the group of system users, said administration interface being further configured to allow the system administrator to reassign some actions of one or more original system users to the one or more new system users (see col. 4, lines 13-31).
	Regarding claim 11, Ferdell discloses wherein said project information includes a plurality of options to include information with a calendar event (see col. 14, lines 35-44).
	Regarding claim 12, Ferdell discloses further including a report generator, wherein project information is sortable by a plurality of fields (see figure 4). 
	Claim 13 is a system claim having similar limitations as of system claim 1. Therefore it is rejected under the same rational.
	Regarding claim 14, Ferdell discloses wherein said action comprises sending a reminder message via a messaging system (see col. 8, lines 50-67).
	Regarding claim 15, Ferdell discloses a method of managing a project comprising the steps of (see abstract): storing project information regarding projects in association with a calendar system computer program, wherein said information includes information for actions to be taken at certain times, and wherein said project information includes status of said actions (see col. 3, lines 10-27); generating calendar events by said calendar system associated with certain of a plurality of different system users so as to indicate the times the actions are to be taken (see col. 4, lines 7-24); and updating by the computer program the status of an action upon receipt of appropriate input from any system user for which a reminder message is generated (see col. 9, lines 37-67); and wherein one or more of said systems users are provided with one or more reminder relating of certain of said actions (see col. 3, lines 39-47 col. 4, lines 13-24) and accessing the total workload of one or more system user, and reassigning one or more actions so as to increase the total workload of one system user while decreasing the total workload of another system user (see col. 15, lines 20-67 and figures 4-5. Datafield allows for identifying the assignee of the task. Datafield allows for assigning a criticality level to the task, e.g., critical, normal, deal stopper, etc., Datafield allows for assigning a respective task status, such as not started, in process, completed, etc. Datafield allows for posting comments in connection with a task and the acquisition Provide the ability for a project manager to create, assign, and reassign tasks to project participants Provide a repository of standard task templates grouped by industry and by function Allow the project manager to select from a standardized list of questions to create and assign tasks to individuals on the project team Provide the capability for a user to see a list of their tasks with the task description, status, and due date);  however, Ferdell fails to explicitly teach reminder message is directly generated by the computer program based on said information.
Rousselle discloses reminder message is directly generated by the computer program based on said information [see abstract, paras 0020 and figure 2; the reminder displayed, along with the name of the associated file and a variety of reminder options. These options include the ability to reschedule, delete, or delay the reminder, as well as the ability to launch or otherwise execute the associated file. The reminder editing dialog displays the name of the associated document in the task field. From the reminder editing dialog, the user may alter the reminder in a number of ways. The user may schedule the reminder as a recurring reminder by clicking the recurring task field and the document reminder system will poll the database in order to determine whether any reminders need to be activated]. It would have been obvious to one of ordinary skill in the art, having the teachings of Ferdell and Rousselle before him at the time the invention was made, to modify managing information used in task-oriented projects of Ferdell to  include system for setting document-linked timed reminders, as taught by Rousselle. 
One would have been motivated to make such a combination in order to generate reminders tracking responses to the reminders about task due dates, events and documents through email and having a manager/person performing project management with list of actions, assigning/reassigning the actions to the users based on workload, updating the action assignment as updates are received and reminding the users to complete their actions.
	Claims 16-20 are a method claims having similar limitations as of system claim 2-7. Therefore, it is rejected under the same rational.


	Response to Arguments
Applicant's arguments filed on 07/11/22 have been fully considered but they are not persuasive. 
	Claim 1 is rejected under 35 U.S.C 101 is directed to the functions of assigning actions and updating action assignment in the context of this claim encompasses the user/manager listing and scheduling actions and keep track of action completion/status in a piece of paper or chart or white/black board visible to all in a business establishment and reminding employees to complete the assigned action. If a claim limitation, under its broadest reasonable interpretation, is an action of certain methods of organizing human activity, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claimed elements recite an abstract idea. This judicial exception is not integrated into a practical application.
 	The additional elements a server having a non-transitory machine readable medium for storage, a database, a calendar, a program having access to a shared computer and an administration interface is nothing more than a technological term for storing information and using generic computer/server to perform the claimed abstract idea using a generic computer elements. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim is not patent eligible.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ferdell discloses to modify managing information used in task-oriented projects of Ferdell used in combination of Rousselle’s system for setting document-linked timed reminders.
On pages 8-12 of the remarks Ferdell and Rousselle fails to disclose wherein said project information comprises at least one workload indicator for each of said one or more actions, and wherein said administration interface is configured to allow the system administrator to reassign one or more actions so as to increase the total workload of one system user while decreasing the total workload of another system user. However, Ferdell teaches “Datafield allows for identifying the assignee of the task. Datafield allows for assigning a criticality level to the task, e.g., critical, normal, deal stopper, etc., Datafield allows for assigning a respective task status, such as not started, in process, completed, etc. Datafield allows for posting comments in connection with a task and the acquisition Provide the ability for a project manager to create, assign, and reassign tasks to project participants Provide a repository of standard task templates grouped by industry and by function Allow the project manager to select from a standardized list of questions to create and assign tasks to individuals on the project team Provide the capability for a user to see a list of their tasks with the task description, status, and due date). In light of the description (figs. 4-5) col. 15, lines 20-67, it can be argued that “wherein said project information comprises at least one workload indicator for each of said one or more actions, and wherein said administration interface is configured to allow the system administrator to reassign one or more actions so as to increase the total workload of one system user while decreasing the total workload of another system user”, therefore, this claim will be interpreted accordingly.
On pages 8-12 of the remarks Ferdell and Rousselle fails to disclose wherein said project information comprises at least one workload indicator for each of said one or more actions. However, Ferdell discloses a database configured to store project-related information including project documentation. The interface screen is configurable to identify a plurality of project tasks. The interface screen includes a datafield for defining a respective time window over which each of said tasks is to be performed by at least one project participant. The posted plurality of project tasks is linkable to the database to retrieve project documentation that requires review by said selected project participants. A project status screen is indicative of the status of respective ones of the plurality of tasks. The project status screen is responsive to project status data communicated over the global communications by respective project participants. In light of the description (figs. 4-5) col. 3, lines 11-28, it can be argued that “at least one workload indicator for each of said one or more actions.”, therefore, this claim will be interpreted accordingly.
On pages 8-12 of the remarks Ferdell and Rousselle fails to disclose total workload; however Ferdell broadly teach "Project Task Manager". A task menu used for classifying the task into a respective group of related tasks. A datafield allows for providing detailed information in connection with each respective task. Datafields provided for identifying a time window during which the time window should be performed. Datafield allows for identifying the assignee of the task. Datafield allows for assigning a criticality level to the task, e.g., critical, normal, deal stopper, etc., Datafield  allows for assigning a respective task status which corresponds determine status of tasks related to a specific checklist or checklists, status of tasks assigned to a particular individual, etc.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the prior arts of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892). 
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171